540 U.S. 924
GARCIA-SALAZARv.UNITED STATES.GARCIA HERNANDEZv.UNITED STATES.HERNANDEZ-ENRIQUEZ, AKA GUZMAN-BUSTAMANTEv.UNITED STATES.ROBLEDO-ARECHARv.UNITED STATES.VALENZUELA-DE LA CRUZ, AKA QUINTANA-DE LA CRUZ, AKA QUINTANA-VALENZUELAv.UNITED STATES.HERNANDEZ-ALVAREZ, AKA TORRES-SANCHEZv.UNITED STATES.MARTINEZ-GARZA, AKA MARTINEZ-MARTINEZv.UNITED STATES.TISCARENO-REYES, AKA SANCHEZ-REYESv.UNITED STATES; andREYNA-ROMOv.UNITED STATES.
No. 03-5742.
Supreme Court of United States.
October 6, 2003.

1
Appeal from the C. A. 5th Cir.


2
Certiorari denied. Reported below: 67 Fed. Appx. 244 (first through eighth judgments) and 247 (ninth judgment).